United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Brooklyn, NY, Employer
)
___________________________________________ )
D.G., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2100
Issued: March 12, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 14, 2007 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ merit decision dated May 7, 2007 which denied appellant’s claim for
an occupational disease. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of the case.
ISSUE
The issue on appeal is whether appellant has met his burden of proof in establishing that
he developed a left wrist and hand condition while in the performance of duty.
FACTUAL HISTORY
On March 13, 2006 appellant, then a 45-year-old mail handler and machine operator,
filed an occupational disease claim alleging that he developed a left hand condition from
performing repetitive motions required for his job. He became aware of his condition on
March 22, 1982.
Appellant did not stop work but began limited duty commencing
March 7, 2006. On the CA-2, Kathy Blue, his supervisor, noted that appellant was working light

duty on the culling belt and his duties included patching and repairing damaged envelopes and
facing machinable letters on the meter belt.
The employing establishment controverted the claim on March 16, 2006. It noted that
appellant began working in 1986 and had preexisting and continuous problems with his left wrist
subsequent to a fracture sustained in the military in 1982. The employing establishment
submitted Veterans’ Administration (VA) medical records from November 9, 1990 to
December 2, 2005, which noted appellant’s treatment for a left wrist scaphoid nonunion fracture
sustained while he was in the military service in 1982. The records reveal that appellant
underwent two left wrist surgeries in 1991 and 1992.
In a letter dated March 29, 2006, the Office advised appellant of the factual and medical
evidence needed to establish his claim.
Appellant submitted a March 8, 2006 report from Dr. Masood Mirza, a Board-certified
psychiatrist, who treated appellant for substance abuse and depression. Also on May 15, 2006
Dr. G. Khoungarian, a specialist in orthopedics, treated appellant for a left hand injury and
advised that appellant was scheduled for hand surgery in June 2006. In a duty status report dated
May 15, 2006, Dr. Khoungarian diagnosed left wrist pain with decreased motion and advised
that appellant could return to limited duty subject to restrictions.
In a decision dated June 9, 2006, the Office denied appellant’s claim on the grounds that
the medical evidence was not sufficient to establish that his condition was caused by his
employment duties.
Appellant requested reconsideration. In a December 2, 2005 treatment note, Dr. Raisa
Kuchment, a Board-certified internist, treated appellant for chronic pain and stiffness in the left
wrist. She indicated that appellant’s history was significant for a left wrist fracture sustained
during military service in 1982 and two subsequent surgeries. Dr. Kuchment diagnosed old left
navicular fracture and post-traumatic osteoarthritis. Also submitted was a report from her dated
July 13, 2006. Dr. Kuchment noted that appellant experienced a reinjury of his left wrist on
October 29, 2005 and underwent left wrist surgery on June 12, 2006. She noted that appellant’s
job duties involved operating machines, lifting and handling pieces of mail. In a report dated
March 20, 2006, Dr. Pamela Levine, a Board-certified orthopedic surgeon, noted that appellant
had a previous left scaphoid fracture and developed advanced radiocarpal arthritis. She advised
that left wrist motion exacerbated appellant’s symptoms.
By decision dated August 22, 2006, the Office denied reconsideration without conducting
a merit review of the claim.
Appellant requested reconsideration and submitted an employing establishment safety
review analysis and job description for a mail processing machine operator. The description
noted that the mail processing machine operator performed a sequence of task steps including
setting up and emptying mail trays, starting machines, feeding mail from the buffer feeder,
sweeping mail by taking it from stacker to the trays, removing full trays from rack onto general
purpose mail container, dispatching and loading a general purpose mail container and clearing
jams. In a September 18, 2006 report, Dr. Azer Emil, a Board-certified orthopedic surgeon,

2

noted that appellant was status post left wrist surgery. He advised that appellant’s condition was
due to a left wrist fracture that occurred in 1982 and opined that it “was likely” aggravated by
appellant’s daily duties at the employing establishment. On January 4, 2007 Dr. Chow H. Ng, a
Board-certified physiatrist, noted that appellant was status post left scaphoid fracture in 1982,
and recently status post left proximal wrist carpectomy, neurectomy, tenosynectomy and third
and fourth compartment tendon transposition on June 12, 2006. He stated that appellant
attempted to return to work but his work activities aggravated his left wrist. Appellant reported
work in which he used his hands, wrists and forearms to handle levers and other related
equipment. Dr. Ng opined that these activities aggravated appellant’s left wrist to the extent that
he underwent surgery. In a January 8, 2007 report, Dr. Lee Zuckerman, a Board-certified
orthopedist, noted that appellant could not work as a mail processing machine operator but
anticipated that appellant could work in a light-duty capacity in two months.
In a decision dated January 18, 2007, the Office denied modification of the prior decision
on the grounds that the medical evidence of record was insufficient to establish a causal
connection between the claimed condition and the specific work-related activity.
On February 1, 2007 appellant requested reconsideration. He submitted a report from
Dr. Ng dated January 29, 2007. Dr. Ng noted that appellant’s job required him to use both
hands, wrists and forearms to handle levers of the automatic face canceller and other equipment.
He noted that, when operating the equipment, appellant was required to feed the mail on the right
side and handle the levers with his left side. Dr. Ng opined that as a result of these repetitive
stress activities appellant aggravated his left wrist which resulted in musculoskeletal conditions
and surgery in 1982 and 2006. On March 12, 2007 Dr. Levine advised that appellant could not
return to work in his mail processing position but would be reevaluated in two months.
In a decision dated May 7, 2007, the Office denied modification of its prior decisions. It
found the medical evidence of record was insufficient to establish that appellant’s left wrist
condition was caused or worsened by his federal duties. The Office noted that the duties alleged
to have caused the claimed condition were not sufficiently described.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that the injury was
sustained in the performance of duty as alleged, and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury. These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.1
When an employee claims that he sustained an injury in the performance of duty, he must
submit sufficient evidence to establish that he experienced a specific event, incident or exposure
occurring at the time, place and in the manner alleged. Appellant must also establish that such
1

Gary J. Watling, 52 ECAB 357 (2001).

3

event, incident or exposure caused an injury.2 An alleged work incident does not have to be
confirmed by eyewitnesses in order to establish that an employee sustained an injury in the
performance of duty, but the employee’s statement must be consistent with the surrounding facts
and circumstances and his subsequent course of action.3 A consistent history of the injury as
reported on medical reports, to the claimant’s supervisor and on the notice of injury can also be
evidence of the occurrence of the incident.4 Such circumstances as late notification of injury,
lack of confirmation of injury, continuing to work without apparent difficulty following the
alleged injury and failure to obtain medical treatment may, if otherwise unexplained, cast
sufficient doubt on an employee’s statements in determining whether a prima facie case has been
established.5 Although an employee’s statement alleging that an injury occurred at a given time
and in a given manner is of great probative value and will stand unless refuted by strong or
persuasive evidence,6 an employee has not met this burden when there are inconsistencies in the
evidence such as to cast serious doubt upon the validity of the claim.7
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.8

2

See Walter D. Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB
243, 247 (1967) (traumatic injury). See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40
ECAB 1143 (1989).
3

D.B., 58 ECAB ___ (Docket No. 07-440, issued April 23, 2007); V.F., 58 ECAB ___ (Docket No. 06-1497,
issued January 30, 2007); Rex A. Lenk, 35 ECAB 253, 255 (1983).
4

Id., Barbara R. Middleton, 56 ECAB 634 (2005) (a consistent history of the injury, as reported on medical
reports to the claimant’s supervisor and on the notice of injury, can be evidence of the occurrence of the incident).
5

Dorothy M. Kelsey, 32 ECAB 998 (1981).

6

Robert A. Gregory, 40 ECAB 478 (1989).

7

Joseph A. Fournier, 35 ECAB 1175 (1984).

8

Solomon Polen, 51 ECAB 341 (2000).

4

ANALYSIS
The Office denied appellant’s claim on the grounds that he failed to describe or establish
work factors alleged to have caused his claimed condition. The Board finds that the evidence
supports that appellant’s duties as a mail handler/machine operator involved using repetitive
hand motions including repeatedly feeding mail into a machine and removing mail from a mail
stacker which involved using both hands and wrists. Ms. Blue, appellant’s supervisor, did not
dispute appellant’s work duties or that appellant was performing his work duties on or about
March 7, 2006. She noted on the CA-2 form that appellant was working light duty on the culling
belt and his duties included patching and repairing damaged envelopes and facing machinable
letters on the meter belt. On March 29, 2006 the Office requested that appellant provide detailed
employment-related activities which he believed contributed to his condition and he submitted a
job description of a mail processing machine operator which noted his duties included setting up
and emptying mail trays, feeding mail from the buffer feeder, sweeping mail by taking it from
stacker to the trays, loading a general purpose mail container and clearing jams. Additionally,
appellant provided a consistent description of his work duties as listed in the medical evidence.
Dr. Khoungarian’s July 13, 2006 report noted that appellant’s job duties involved operating
machines, lifting and handling pieces of mail. Dr. Ng’s reports of January 4 and 29, 2007 noted
that appellant’s work duties included using his hands, wrists and forearms to handle levers and
feed mail into machines.9 The Board finds that the evidence supports that appellant performed
his work duties as a mail handler which included performing some repetitive activities using both
hands and wrists.
The Board finds, however, that the medical evidence is insufficient to establish that
appellant’s left hand condition and post-traumatic osteoarthritis were caused or aggravated by the
accepted employment factors. On March 29, 2006 the Office advised appellant of the medical
evidence needed to establish his claim. Appellant did not submit adequate rationalized medical
evidence from an attending physician explaining how the specific employment factors caused or
aggravated his left wrist condition.
Appellant submitted reports from Dr. Khoungarian dated May 15 and July 13, 2006.
Dr. Khoungarian diagnosed left wrist pain and decreased motion and noted that appellant’s job
duties involved operating machines and lifting and handling pieces of mail. However, he failed
to explain with rationale the process by which the specific employment duties would cause or
aggravate appellant’s left hand condition.10 Dr. Khoungarian did not address the prior surgeries
to the wrist or how appellant’s duties could aggravate the preexisting condition. Therefore, these
reports are insufficient to meet appellant’s burden of proof.
Dr. Emil advised that appellant’s condition was due to a left wrist fracture which
occurred in 1982 and opined that it “was likely” aggravated by appellant’s work at the
9

See Paul Foster, 56 ECAB 208 (2004); Deborah S. Stein, 56 ECAB 494 (2005) (to establish that an injury
occurred as alleged, the injury need not be confirmed by eyewitnesses, but the employee’s statements must be
consistent with the surrounding facts and circumstances and his or her subsequent course of action).
10

Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).

5

employing establishment. Although his report provides some support for causal relationship he
opined that it “was likely” that an aggravation occurred. At best, this report provides only
speculative support for causal relationship. Dr. Emil qualified his support by noting that
appellant’s employment “likely” caused his condition.11 He provided insufficient medical
reasoning to support his stated conclusion. Therefore, this report is insufficient to meet
appellant’s burden of proof.
Appellant submitted reports from Dr. Ng dated January 4 and 29, 2007, who noted that
appellant was status post left scaphoid fracture in 1982 and left proximal wrist carpectomy on
June 12, 2006. He used his hands, wrists and forearms to handle levers and other related
equipment. Dr. Ng opined that repetitive stress activities aggravated appellant’s left wrist which
resulted in musculoskeletal conditions and surgery in 1982 and 2006. The Board finds that,
although he supported causal relationship in a conclusory statement, he did not provide a
rationalized explanation on the left wrist condition was aggravated by the work duties.12 For
example, the physician did not explain the process by which repetitive activities would cause the
diagnosed condition and why such condition would not be due to nonwork factors. Therefore,
these reports are insufficient to meet appellant’s burden of proof.
The remainder of the medical evidence, including reports from Drs. Kuchment, Levine,
Mirza and Zuckerman, fail to provide a specific opinion on the causal relationship between
appellant’s job and his diagnosed left hand condition. For this reason, this evidence is not
sufficient to meet appellant’s burden of proof.13 Therefore, these reports are insufficient to meet
appellant’s burden of proof.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.14 Causal relationships must be established by
rationalized medical opinion evidence. Appellant failed to submit such evidence and the Office
therefore properly denied appellant’s claim for compensation.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
developed an employment-related injury in the performance of duty.

11

See Jennifer Beville, 33 ECAB 1970 (1982) (where the Board found a physician’s statement that appellant’s
complaints “could have been” related to an employment incident to be speculative and of limited probative value).
12

See Jimmie H. Duckett, supra note 10.

13

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006) (medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
14

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

6

ORDER
IT IS HEREBY ORDERED THAT the May 7, 2007 decision of the Office of Workers’
Compensation Programs is affirmed as modified.
Issued: March 12, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

